VENTURA ASSETS LIMITED 5190 N. Central Expressway, Suite 900 Dallas, Texas 75206-5141 October 25, 2011 Ms. Maryse Mills-Apenteng Special Counsel United States Securities and Exchange Commission Washington, D.C.20549 Re: Ventura Assets Limited Preliminary Information Statement on Schedule 14C Filed October 13, 2011 SEC File No. 000-53186 Dear Ms. Mills-Apenteng: The undersigned is in receipt of your October 21, 2011 comment letter regarding Ventura Assets Limited’s (the “Company”) Preliminary Information Statement on Schedule 14C.In connection with the responses to same, provided by outside counsel to the Company which was filed with the Commission on October 25, 2011, the Company hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Regards, /s/ Nathan Halsey Nathan Halsey President and Chief Executive Officer cc:Jeffrey M. McPhaul
